Citation Nr: 1220647	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  10-32 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).

The appellant failed to report for a scheduled Travel Board hearing in April 2012, and he made no request for postponement or for a new hearing.  Accordingly his case will be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.203 (2011); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth in more detail below, the service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  VA is bound by this certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997) ("The U.S. Court of Appeals for the Federal Circuit's (Federal Circuit) decision recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In light of the binding certification, any VCAA notification error is non-prejudicial as the appellant is not entitled to the benefit as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229 (2003).

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  Nothing in the act, however, prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of that Act.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (d) provides that an eligible person is any person who-(1) served-(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The appellant asserts that he was a recognized guerilla who rendered service to the United States Army.  The appellant submitted several Philippine Army documents that he asserts support his claim.  In October 2010 the appellant reported that the Affidavit for Philippine Army Personnel that he submitted contained the incorrect date for his entry into service.  The Board notes that when the RO submitted the appellant's information to the National Personnel Records Center (NPRC), the RO specified the appellant's date of entry into service as November 15, 1942, the date that the appellant maintains was the correct date of his entry into service.   

The record reveals that the RO sent the appellant's pertinent information, including name, date of birth, place of birth, dates of service, and unit of assignment to the NPRC, who certified in July 2009, May 2010, and again in August 2010, that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The Board notes that Philippine Army documents submitted by the appellant after August 2010 are duplicates of those previously of record and considered by the RO in past requests to the NPRC for verification.

The appellant did not submit a Department of Defense DD Form 214, Armed Forces of the United States Report of Transfer of Discharge (DD Form 214), or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The statements made by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department.  As such, the appellant's statements may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

In sum, the NPRC has certified that the appellant had no qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

Because the appellant had no qualifying service, the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund are not met, and the claim must be denied.

To the extent that VCAA is applicable, there has been compliance.  The AOJ attempted to verify service.  Furthermore, the record establishes that the appellant was aware that he could submit evidence in support of the claim, since he did submit evidence of the claimed service.  Clearly, the appeal may proceed without prejudice to the appellant.

ORDER

Basic eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


